L~~IW,-IN   11. %,SXAB
PRICE  DANIEL
ATTORNEYGENERAL
                              July 13, 1949

    Ron. Robert W. Hillln          Opinion No. V-853.
    District  Attorney
    1st Judicial   District        Ret The legality of appointment
    Jasper, Texas                      of the half-brother   of an
                                       independent school district
                                       trustee as tax assessor-
                                       collector  for the district,
    Dear Sir,                          under the submitted facts.
                 You have requested 9 opinion relative to the
    constructlon    of Articles  432-435, V.P.C. (Nepotism Law).
    In connection with the request you submitted the follow-
    l.ng facts:
                 "Recently a Ur. Yeager was duly elected
          to the Board of Trustees of the Brookeland
          Independent School District,      but before he
          qualified    as such, his half-brother    was ap-
          pointed by the Board of Trustees as Tax As-
          sessor Collector     for the District. Since the
          &ppointment of the Tax Assessor Collector Mr.
          Yeager has qualified     as trustee and is now a
          duly elected and qualified      member of the
          Board.    The question has arisen as to whether
          or not this constitutes     a violation   of the
          nepotism laws Article     432-435 lnclusives   P.C.
          1925 since Yeager will be a duly elected and
          qualified    trustee and will necessarily    have
          to approve the account of the compensation of
          a Tax Assessor Collector.”
               In answer to our request for additional     lnfor-
    mation you have informed us that the half brother of the
    newly elected trustee qualified   as tax assessor-collect-
    or of the school district  prior to the time the newly
    elected member qualified  as a member of the board of
    trustees.
              Article 432, V.P.C., as amended by 11. B. 508,
    Acts of the 51st Legislature,  1949, provides%
Hon. Robert W. Hillin,    page 2 (v-853)


             “No officer    of this State or any officer
     of any district,       county, city precinct,    school
     district,    or other municipal subdivision       of
     this State, or any officer         or member of any
     State, district,       county, city school district
     or other municipal board, or judge of any
     court, created by or under authority of any
     General or Special Law of this State, or any
     member of the Legislature,         shall appoint, or
     vote for, or confirm the appointment to any
     office,    position,    clerkship,   employment or
     duty, of any person related within the second
     degree by affinity       or within the third degree
     by consanguinity       to the person so appointing
     or so voting,       or to any other member of any
     such board, the Legislature,         or court of vhlch
     such person so appointing or voting may be a
     member, when the salary, fees, or compensation
     of such appointee is to be paid for, directly
     or indirectly,       out of or from public funds or
     fees of office       of any kind or character vhat-
     soever; provided,       that nothing hereln contaln-
     ed shall prevent the appointment, voting for,
     or confirmation       of any person who shall have
     been continuously       employed in any such office,
     position,    clerkship,     employment or duty for a
     period of two (2) years prior to the election
     or appointment of the officer         or member ap-
     pointing,    voting for, or confirming the ap-
     pointment of such person to such office,          posi-
     tion, clerkship,       employment or duty.”
            It was held in Attorney General’s Opinion No.
V-184 that the election     of a school trustee who Is re-
lated within the prohibitive     degree to the teacher who
had been previously    employed would not operate retro-
actively  to void the contract.     Attorney General’s Opin-
ion Ho. V-184 followed the holding in Attorney General’s
Opinion No. O-6330, which held that the Nepotism Laws
were not violated where the prohibitive      degree of rela-
tionship between the teacher and trustee did not exist
at the time the teaching contract was made and that the
teacher could complete the term of the existing       contract
without resignation    of the trustee in question since
the prohibitive   degree of relationship    did not exist at
the time of the employment.      It was further held, how-
ever, that any new contract made between the Board of
Trustees and the teacher In question would be invalid
as in violation   of Article   432, V.P.C.
Ron. Robert W. Rlllln,     page 3 (V-853)


            Since the half-brother     o? the newly elected
member of the board of trustees was appointed and qual-
ified as tax assessor-collector      for the independent
school district   prior to the time the newly elected
member of the board qualified      as trustee for the dls-
trict,   you are advised that the action of the board of
trustees   of the Brookeland Indepbndent School District
appointing the half-brother     of the newly elected member
of the board, did not violate      the provisions  of Article
432, V.P.C.
                          SlJRMARY
               When a person is appointed tax assessor-
        collector   of an Independent school district
        by the board of trustees of such district      and
        qualifies   prior to the time a newly elected
        member of the board to whom he Is related
        within the prohibitive   degree qualifies   as
        member of the board of trustees,    there has
        been no violation   by the board of Article
        432, V.P.C.
                                        Yours very truly,
                                   ATTORDEYG~LOFTRXAS



                                   4/%iee
JR:bh                                         Assistant


                                   APPROVED
                                        ?k
                                  @
                                   FIRST ASSISTART
                                   ATTORRRYGEI[ERAL